Citation Nr: 0924604	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  04-36 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for  hepatitis C.

2.  Entitlement to an initial rating in excess of 10 percent 
for rotary instability and dislocating patella, right knee, 
status-post medial meniscectomy (right knee disorder).


REPRESENTATION

Veteran represented by:	Robert M. Kampfer, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to January 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2002 and March 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  The July 2002 rating 
decision denied service connection for hepatitis C, and the 
March 2005 rating decision awarded service connection for the 
right knee disorder with a 10 percent rating.  

In December 2005, the Veteran appeared and testified at a 
videoconference hearing at the Oakland RO.  The transcript is 
of record.  

In May 2006, the Board remanded the Veteran's claim for 
further development.  The requested action was taken and his 
claim is appropriately before the Board for review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's hepatitis C is attributable to his period 
of active duty.

3.  The Veteran's right knee disorder is manifested by mild 
recurrent instability and subluxation, limitation of motion 
at its worst to 90 degrees, and x-ray evidence of 
degenerative joint disease of the right knee.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C have 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.  Criteria for an evaluation in excess of 10 percent for 
recurrent subluxation and instability of the right knee, have 
not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5257, 5260, 5261, 5262 (2008).

3.  Criteria for a 10 percent rating to limitation of motion 
in the right knee, have been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5003, 5260, 5261, 5262 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in January 2002, February 2004, July 2005, 
April 2007, and August 2008, VA notified the Veteran of the 
information and evidence needed to substantiate and complete 
his claims for service connection and for an increased 
rating, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the Veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in the April 2007 notice.  Notice 
compliant with Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) regarding the increased rating claim was also provided 
in August 2008.  As such, the Board finds that VA met its 
duty to notify the Veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial January 2002 notice was given prior to 
the appealed AOJ decision, dated in July 2002.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of his disabilities, 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board.  In December 2005, 
the Veteran appeared and testified at a videoconference 
hearing.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the Veteran's claims file.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and assist the Veteran and that no further action 
is necessary to meet the requirements of the VCAA.  

Service connection 

The Veteran seeks service connection for hepatitis C.  He 
essentially contends that he was exposed to hepatitis C in 
service either while receiving a tattoo from a person who was 
known to have hepatitis C, jet gun injectors, exposure to 
blood, and/or being poked by an object while taking care of 
medical trash.  He has reported that during service he had a 
yellowing of the whites of his eyes.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

The Veteran's service treatment records (STRs) are devoid of 
any reference to treatment for hepatitis C-like symptoms.  
Enlistment examination in 1971 revealed no identifying body 
marks other than a scar on the abdomen.  There was no 
evidence that the Veteran sought treatment when medical 
debris poked him, nor was there evidence that he was exposed 
to the blood of another as alleged.  One day following 
immunizations in July 1971, the Veteran presented with 
rhinorrhea, cough, and congestion.  Upon discharge physical 
examination in January 1972, the Veteran was noted to have a 
tattoo on his right upper arm.  There were no findings of any 
infections or symptoms related to hepatitis C upon discharge.  

It appears that the Veteran was first diagnosed as having a 
positive hepatitis C screening in 1996.  There are other 
records to suggest that he was first diagnosed in 1991.  In 
April 2004, the Veteran underwent an ultrasound of the 
abdomen and it was noted that there were bright portal triads 
throughout his liver in a distinctive pattern.  The 
radiologist indicated that he was unable to determine its 
significance, but noted possible portal triad cirrhosis.  A 
liver biopsy was advised.  Of date, the Veteran has not 
undergone a liver biopsy as it was later not recommended.  

In an August 2004 VA treatment record, the physician 
indicated that the Veteran's presentation of cold symptoms in 
the days following his immunizations could have conceivably 
represented a reaction to his injection.  The physician 
further noted that this should establish a medical connection 
between the Veteran's air-gun immunization and his hepatitis 
C.  

In a letter from a friend dated in January 2005, this woman 
recalled the Veteran's "yellow" eyes.  She had met him when 
he was home from boot camp and wrote poems about the color of 
his eyes.

In January 2005, the Veteran underwent a VA examination 
regarding his hepatitis C.  The examiner noted the Veteran's 
lack of tattoos upon entry into service and the notation of 
one tattoo upon discharge.  He also noted that there was no 
mention of any yellowing or jaundice when in service.  The 
Veteran related all above-noted modes of possible hepatitis C 
transmission, and denied receiving any blood transfusions or 
a history of intravenous drug use.  The examiner indicated 
that the Veteran reported significant risk factors that 
occurred during the military, but there was inadequate 
documentation of these claimed risk factors.  The Veteran was 
noted to have a history of positive hepatitis C antibody with 
undetectable hepatitis C RNA in 2003.  There was no 
conclusive evidence of cirrhosis found, but past sonogram 
evidence suggested that the Veteran may have cirrhosis.  
Following review of the Veteran's claims file, the examiner 
opined that it was at least as likely as not that the 
Veteran's hepatitis C was incurred during active service.  
The examiner could not identify a specific mode of 
transmission but noted that any of his claimed modes of 
exposure could have caused it.  

In a later handwritten note following the blood work 
performed during the examination, the test results as to 
whether the Veteran has active hepatitis C were found to be 
"indeterminate, meaning that results are neither negative or 
positive."  The examiner noted that this meant that 
hepatitis C was not currently active in the Veteran's body.  

The Veteran's private treating physician submitted a letter 
dated in August 2005.  The physician indicated that the onset 
of the Veteran's hepatitis C was in 1991.  In this letter, 
the physician, and physician's assistant, indicated that 
following extensive review of the Veteran's records, "there 
is substantial documentation to suggest a relationship 
between his hepatitis C diagnosis and the possible 
transmission through airgun immunization in 1971; however, it 
would be impossible to know that for sure."  

That same month in a VA treatment record, the physician 
indicated that there was no evidence at that time of active 
hepatitis C.  He also noted that it was quite possible that 
the Veteran had an infection in the remote past, but has no 
evidence of abnormal liver function tests or viremia.  

Pursuant to the Board's remand, the Veteran underwent another 
VA examination regarding his hepatitis C in May 2007.  This 
examination was to determine whether the Veteran had active 
process hepatitis C.  The examiner noted that the Veteran's 
diagnosis of hepatitis C was unclear based upon the 
indeterminate hepatitis C antibody results.  The examiner 
indicated that the Veteran may have had a previous infection 
that had cleared resulting in negative quantitative hepatitis 
C RNA levels.  This could also be the reason the Veteran had 
a positive test in the past and an indeterminate test more 
recently.  The examiner noted that the Veteran's liver 
function tests were not consistent with long term liver 
disease.  He further noted that the only evidence of possible 
cirrhosis is related to the April 2004 ultrasound report.  
Ultimately, the examiner opined that it was less likely than 
not that the Veteran "exhibits any residual disability due 
to hepatitis C virus."  The examiner did not provide an 
opinion as to the possible etiology of the Veteran's past 
hepatitis C diagnosis.  

Given the evidence as outlined above, the Board finds that 
the Veteran is entitled to service connection for his claimed 
hepatitis C.  The Board notes that the Veteran has a medical 
history that includes a positive hepatitis C finding, but 
currently, the serological examination resulted in 
"indeterminate" findings as to whether his hepatitis C is 
active within his body.  Also, there is some indication that 
the Veteran may have cirrhosis of the liver, but this has not 
been objectively confirmed.  There are two clinical opinions 
linking the Veteran's history of hepatitis C to service, and 
one opinion that finds it is less likely than not that the 
Veteran currently has an active hepatitis C process.  There 
is evidence that the Veteran received a tattoo in service and 
the Veteran has reported that his hepatitis C positive 
brother is the person who gave him the tattoo.  Upon review 
of the medical evidence of record, as well as the Veteran's 
own assertions, the Board notes that the indeterminate nature 
of the Veteran's hepatitis C places the issue in relative 
equipoise as to the origin of his hepatitis C.  It is unclear 
whether the veteran currently has residuals of his hepatitis 
C; however, the evidence is in equipoise regarding whether 
his hepatitis C was incurred in service.  Accordingly, the 
Board finds all reasonable doubt in the Veteran's favor and 
he is awarded service connection for hepatitis C.  

Increased rating 

The Veteran contends that his right knee disorder warrants a 
rating in excess of 10 percent.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, as 
in this case, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
Hart v. Mansfield, 21 Vet.App. 505 (2007), however, the Court 
held that "staged" ratings are appropriate for an increased 
rating claim in such a case, when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003 
state that degenerative arthritis established by radiologic 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Where limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint affected by limitation 
of motion, to be combined, not added, under Diagnostic Code 
5003.

The Veteran right knee disorder is currently rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5257, for evidence of knee 
impairment with recurrent subluxation or lateral instability.  
Specifically, a 10 percent evaluation is assigned when the 
impairment due to subluxation or instability is deemed to be 
slight, a 20 percent evaluation is assigned when the 
impairment is moderate, and a 30 percent evaluation is 
assigned when the impairment is deemed to be severe due to 
recurrent subluxation or lateral instability.  It is noted 
that knee impairments may also be evaluated based on 
dislocated or removed cartilage, nonunion and/or malunion of 
the tibia and fibula, or the presence of genu recurvatum.  
See 38 U.S.C.A. § 4.71a, Diagnostic Codes 5258, 5259, 5262 
and 5263.

Diagnostic Codes 5258 and 5259 provide rating criteria for 
dislocated and removal of semilunar cartilage, respectively.  
Diagnostic Code 5258 provides that a 20 percent rating will 
be assigned when there is dislocate semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint.

Under Diagnostic Code 5260, found at 38 C.F.R. § 4.71a, 
ratings are assigned based on limited flexion of the knee.  
There must be evidence of flexion limited to 45 degrees in 
order for a 10 rating to be assigned.  If flexion is limited 
to 30 degrees, a 20 percent is assigned, and if flexion is 
limited to 15 degrees, a 30 percent rating is assigned.  
Under Diagnostic Code 5261, a 10 percent rating is assigned 
if extension is limited to 10 degrees, 20 percent is assigned 
if extension is limited to 15 degrees, and 30 percent is 
assigned if extension is limited to 20 degrees.  Separate 
ratings for both limited flexion and limited extension are 
allowed if the objective evidence shows a compensable level 
of limited motion for both directions.  See VAOPGCPREC 9- 
2004.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 1997) 
and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when 
separate ratings for knee disability may be assigned under 
the limitation of motion codes in addition to ratings under 
Diagnostic Code 5257 for subluxation/instability.  
Essentially, these opinions suggest that separate compensable 
ratings may be assigned when limitation of knee motion is 
compensable, or under Code 5003 or 5010, when there is X-ray 
evidence of arthritis together with a finding of painful 
motion.  Diagnostic Code 5003 allows for rating disabilities 
of the joints by the level of limitation of motion when there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  In order for a separate 
rating to be assigned, there must be evidence of additional 
disability not already considered in evaluating the 
disability under Diagnostic Code 5257 in order to avoid 
pyramiding as per 38 C.F.R. § 4.14.

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted 
these regulations in DeLuca v Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by a veteran.  In 
accordance therewith, and in accordance with 38 C.F.R. 
Section 4.59, which requires consideration of painful motion, 
the Veteran's reports of pain have been considered in 
conjunction with the Board's review of the applicable 
diagnostic codes.

The Veteran's VA treatment records reflect treatment for 
recurrent subluxation and instability of the right knee.  In 
a March 2004 VA treatment note, physical examination of the 
Veteran's right knee revealed full range of motion for 
extension, but his flexion was limited to 90 degrees.  There 
was evidence of swelling and he was assessed as having 
internal derangement of the right knee.

In January 2005, the Veteran underwent a VA examination of 
the right knee.  Physical examination revealed no evidence of 
obvious osteophytosis or joint effusion.  Range of motion 
testing revealed flexion to 130 degrees.  There was no 
ligamentous laxity upon medial or lateral stress.  The 
anterior and posterior drawer signs were negative, as was the 
Lachman's and McMurray tests.  There was evidence of 
crepitus, but the joint-line tenderness was negative.  Motor 
strength in the right quadriceps and hamstrings were normal.  
Following 10 repetitions, there was no excess fatigability, 
incoordination or loss of range of motion found.  The 
examiner diagnosed the Veteran as having chronic right knee 
pain due to patellofemoral degenerative joint disease with 
recurrent dislocations and extra degenerative joint disease 
changes.  

In May 2007, the Veteran underwent another VA examination 
regarding his right knee disorder.  It was noted that the 
Veteran was most disabled secondary to his chronic low back 
pain, and this resulted in difficulty ambulating.  The 
examiner indicated that the Veteran had a history of x-ray 
findings of mild degenerative joint disease as recently as 
October 2006.  The Veteran reported that his right knee locks 
almost every other day, and he feels occasional grinding and 
popping of the right knee.  The Veteran denied any mechanical 
instability such as wobbliness, but that his right knee tends 
to give out on him.  The examiner indicated that the Veteran 
had good range of motion in the right knee, but the Veteran 
notices that sometimes he experiences swelling around the 
knee.  The Veteran also reported difficulty squatting.  The 
examiner indicated that the pain reported in the right knee 
appeared to be a component of the radiating pain of the right 
lower extremity, which is exacerbated by increased back pain.  

Physical examination revealed a limp towards the right, 
secondary to low back pain.  The right knee appeared normal 
looking and without any obvious joint effusion, 
osteophytosis, or deformity.  The range of motion in the 
right knee was from 0-140 degrees.  The Veteran expressed 
pain with any attempt to examiner his knee-including motion 
of the knee cap.  The anterior and posterior drawn sign is 
negative.  There was no ligamentous laxity found upon medial 
or lateral stress.  Lachman's testing was negative.  Patellar 
crepitus was negative and the patellar tracking was best 
described as normal.  The examiner had difficulty determining 
joint-line tenderness as he expressed pain with any pressure 
of the right knee.  Following repetitive motions, there was 
no additional loss of range of motion.  The examiner 
diagnosed the Veteran as having relatively mild degenerative 
joint disease of the right knee by radiological examination 
and objective clinical findings.  The examiner also found 
that based upon the radiological and objective findings, he 
did not suspect any loss of range of motion or significant 
fatigability or lack of endurance due to knee pathology under 
conditions of normal use.  

The Board acknowledges the Veteran's allegations that the May 
2007 VA examination was inadequate.  In his substantive 
appeal, he indicated that the examiner would not review the 
documents the Veteran's brought in, he did not discuss 
bursitis, the appointment only lasted 10-15 minutes, there 
were no tests or medical findings ordered, he did not have 
the claims file, and the examination was result oriented.  
Although the Board appreciates the Veteran's assertions 
regarding this VA examination, it finds that the examination 
was adequate for rating purposes to determine the severity of 
the Veteran's right knee disorder.  In the examination 
report, the examiner indicated that he would not order 
further studies as the Veteran most recently had a right knee 
x-ray in October 2006.  The examiner indicated that following 
the examination, he reviewed the claims file and would not 
change his findings.  The examiner performed range of motion 
testing as well as testing pursuant to DeLuca.  The Board 
finds there is nothing of record, other than the Veteran's 
own assertions, to suggest that the VA examination was 
inadequate for rating purposes.  

Upon review of the evidence of record, the Board finds that 
the Veteran is not entitled to a rating in excess of 10 
percent for his recurrent subluxation and instability of the 
right knee under Diagnostic Code 5257.  Although the Veteran 
has consistently reported that his right knee sometimes gives 
out or locks, objective testing has generally been negative 
regarding issues of laxity.  The Veteran has reported that 
any locking or giving way is temporary in nature.  Moreover, 
there is no evidence to support the finding that this 
instability and subluxation is more than mild in nature.  As 
such, a rating in excess of 10 percent under Diagnostic Code 
5257 is denied.

The Board has also considered whether the Veteran may be 
entitled to a separate rating for limited motion of the right 
knee.  The Board finds that the Veteran is entitled to a 
separate 10 percent rating under Diagnostic Code 5003 on the 
basis of x-ray evidence of degenerative joint disease of the 
right knee with noncompensable evaluation pursuant to the 
limitation of motion codes.  The Veteran is not, however, 
entitled to a rating in excess of 10 percent for limitation 
of motion because at its worst, the Veteran's right knee 
range of motion was to 90 degrees.  The Veteran's flexion was 
not limited to 45 degrees, nor was extension of the right 
knee limited to 10 degrees.  As such, the 10 percent rating 
is the most he can be awarded for his limitation of motion 
based upon x-ray evidence of degenerative joint disease of 
the right knee.  

Also, the Board has considered whether to assign a staged 
rating pursuant to Hart and finds that under the 
circumstances it is not appropriate.   

The Veteran does not assert that he is totally unemployable 
because of his service-connected right knee disorder, nor has 
he identified any specific factors which may be considered to 
be exceptional or unusual in light of VA's schedule of 
ratings.  The Board has been similarly unsuccessful in 
locating exceptional factors.  Specifically, the Veteran has 
not required frequent periods of hospitalization for 
treatment of his right knee disorder.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 
C.F.R. § 4.1 specifically states, "Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  

Therefore, because there is no evidence of the Veteran 
requiring frequent periods of hospitalizations due to his 
right knee disorder, the Board finds that the evaluations 
currently assigned adequately reflect the clinically 
established impairment experienced by the Veteran.  In the 
absence of requisite factors, the criteria for submission for 
assignment of an extraschedular rating for this disability 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Consequently, the Board will 
not refer this claim to the Director of Compensation and 
Pension for extraschedular review.


ORDER

Service connection for hepatitis C is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.  

An initial rating in excess of 10 percent for a right knee 
subluxation and instability is denied.

A separate 10 percent rating for limitation of motion in the 
right knee based upon x-ray findings of arthritis is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


